DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is responsive to the amendments filed on 1/20/21.
Claims 1-20 are pending.

Response to Arguments
	The objection to claims 6, 13, and 20 is maintained, explained below. 
	The Terminal Disclaimer filed on 01/20/21 with respect to US Patent No. 10,482,148 is acknowledged. 
	The applicant states that the cited references fail to teach or suggest the features of “identifying,” “a plurality of shadow roots,” “directly,” and “aggregating changes detected by the mutation observers of plurality of shadow roots.” 
	Without further limitation, any interpretation of “shadow” is noted by the examiner to merely be non-functional descriptive language (i.e.. The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963))). 
	However, to teach or make abundantly clear the amended “a plurality of shadow roots,” a new ground of rejection has been incorporated in this Office action, explained below. 
	Thus, the claims stand rejected.

Claim Interpretation
	Claims 7 and 18 are interpreted to recite one and only one “first shadow root” and only one “first shadow root observer” or just “a shadow root” as in claim 18.  That is, a “plurality of elements of a document” are recited to comprise a single “a first shadow root” (or just “shadow root” in claim 18) and, further, the one and only one “first shadow root” is further to be a root “of each the plurality of elements comprising the first shadow root.”  Given this interpretation, the subsequent plurality of “first shadow root observers” and “first mutation observer” cause an antecedent basis issue, explained below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “detecting, with the mutation observer” however previously recites a mutation observer attached to each shadow root of the plurality shadow roots,” and therefore it is unclear to which mutation observer that “the mutation observer” in association with “detecting” refers.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7  recites a single “a first mutation observer” and then goes on to recite a plurality of “the first shadow root observers” as follows: “aggregating changes by the first shadow root observers for the plurality of elements” and also “the first mutation observers” (i.e., antecedent basis rationale). That is, only a single “a first mutation observer” is recited within the claim yet a plurality of observers is subsequently recited. 
Claim 7 recites “the first shadow root observers” without previously reciting any of a “first shadow root observer” or a “first shadow root observers” (i.e., antecedent basis issue). It is unclear whether the recited “the first shadow root observers” is intended to refer to the “a first mutation observer.” The claim appears to suffer from a number of antecedent basis issues to which the applicant is requested to attend.
Claim 18 is rejected based on a similar rationale for reciting a plurality of “mutation observers” while previously reciting within the claim only a single “a shadow root” and “the shadow root.” That is, the claim is interpreted to recite a single “shadow root” that is comprised by “a plurality of elements of the document,” such as a plurality of elements including a plurality of nodes of a DOM tree. 
Claim 18 is rejected based on a similar rationale (i.e., reciting “mutation observers” while previously reciting only a single “a mutation observer”).


Claim Objections
Claims 6, 13, and 20 recite “or both” at the end of the limitation, making the interpretation unclear. Ordinarily, the first “transmitting” limitation and the second “transmitting” limitation of each of these claims would be interpreted in an alternative form (i.e., separated by “or”) in order for the limitation “or both” to have a clear meaning. As it is, the first and second “transmitting” limitations may be interpreted as separated by “or” based on an interpretation of “or both.” These claims are objected to for apparently missing a recited “or” between each of the “transmitting” limitations of the respective claims. More simply, the claim is interpreted with an “or” between the two “transmitting” limitations. 
	 Claim 7 appears to contain a typographical error within “of each the plurality of elements comprising the first shadow root.” 
	Claim 11 recites “the the” which appears to be a typographical error. 
Appropriate action is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez et al. (US 20150149916, Herein “Mendez” – mentioned in the IDS) in view of Kunze (US 20170337168) in view of Heinrich et al. (US 20130332813, Herein “Heinrich”) in view of Belmar (US 9,971,826).
Regarding claim 1, Mendez teaches a method for co-browsing (co-browsing (abstract; [0032])), comprising the steps of:
identifying, in a Document Object Model (DOM) tree data structure and by a first computing device (identifying by the first, visitor device a sub-session DOM structure identified within the main session DOM [0081]), a plurality of shadow roots (referenced elements such as a referenced sub-tree page [0081]), each with corresponding shadow elements (contents of the iframe page [0081]; Examiner’s note: “shadow” is interpreted to encompass DOM structures, such as disclosed by Mendez as a sub-document or sub-session and are encapsulated and attached to an element of an HTML page (See, e.g., the instant application’s Specification at [0012]));
attaching a mutation observer to each shadow root of the shadow elements (a “.js” observer runs on the browser to monitor DOM changes, the changes applied with respect to the DOM ([0084] and [0087]) for monitoring the shadow DOM such that the co-browsed shadow structures may further be synchronized using the observer cobrowse.js which is included in the shadow DOM structure (e.g., the iframe source page just as with all other co-browsed pages on the webpage [0081]);
detecting, with the mutation observer, a change in a shadow element of the shadow elements (with respect to the contents of the iframe page that is referenced by the main page and monitored by the cobrowse.js mutation observer, monitor such changes within the shadow sub-session by onitoring such DOM changes corresponding with, e.g., user inputs [0081]);
transmitting, from the first computing device directly to a second computing device (upload changes [0081] to the agent side [0082]) and in response to detecting the change in the shadow element (upload changes within the monitored iframe, uploaded to the Cserver in a similar manner as performed with the main session (i.e., the session hosting the DOM shadow structure sub-session) identifying information of the shadow element, a copy of the shadow element, and element change information describing the change detected in the shadow element (with respect to the identified shadow structure ([0081] and [0082]), retrieve DOM changes [0084] including identifying information of the particular DOM elements [0092] and corresponding current value information [0090]);
requesting modification information from each of the mutation observers (periodically request DOM changes [0084]);
adding the modification information to a queue (accumulating the modifications in a queue so that all of the changes (e.g., differences) to the DOM (e.g., the shadow sub-session DOM) may be forwarded to the requesting device [0063]); and
periodically transmitting the modification information in the queue directly to the second computing device according to queue transmission criteria (periodic transmission [0055]; the modification observer operates to periodically retrieve incremental DOM changes [0084]).

However, Kunze makes abundantly clear the root and element as shadow root and shadow element, because in a related art, Kunze discloses iterating over each element in the DOM such that monitoring may be performed with respect to elements corresponding with an identified shadow root (a shadow root is any element that contains within it another DOM tree) [0055].
	It would have been obvious to one of ordinary skil in the art at the time of the invention’s effective filing date to combine the analysis of shadow roots and elements in monitoring for user updates of Kunze with the monitoring of user updates corresponding with a DOM, including DOM sub-trees represented outside the main DOM by way of a reference which may, according to Kunze, by specifically a shadow reference of Mendez to have shadow root and shadow element. The combination would allow for, according to the motivation of Kunze, identifying DOM trees with their own styling and 

	However, Mendez in view of Kunze fails to specifically teach or make abundantly clear attaching a mutation observer to each shadow root.
	Yet, in a related art, Heinrich discloses monitoring DOM manipulation events using event listeners that record activity if DOM changes occur [0040] based on adding DOM subtree synchronization event handlers to a respective subtree within the DOM [0066] for monitoring DOM node changes, leveraging a plurality of registered DOM event handlers [0070]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the attaching a mutation observer to each shadow root of Heinrich with the monitoring of DOM structure(s) of Mendez in view of Kunze to have attaching a mutation observer to each shadow root. The combination would allow for, according to the motivation of Heinrich, performing collaborative applications based on modifying documents ([0003] to [0005]) using a document/workspace awareness in collaboration applications by leveraging DOM event monitors to track DOM manipulations ([0006] and [0007]), thus allowing for synchronizing applications between users ([0030] to [0035]; [0040]). 
	Furthermore, Heinrich teaches:
	identifying, in a Document Object Model (DOM) tree data structure and by a first computing device (for identification of DOM manipulations ([0006] and [0037])), a plurality of shadow roots (e.g., , each with corresponding shadow elements (e.g., Element <svg> as a shadow root with respective nodes, each of which may be monitored/observed based on an attached event handler at the respective shadow root (Fig. 6B2));
	attaching a mutation observer to each shadow root of the plurality of shadow roots (DOM manipulation listeners [0040], the event listeners [0066] are registered to roots of subtrees, such as identifying an event handler to the root “Element <svg>” identified of the respective subtree and corresponding child nodes (Fig. 6B2); plurality of event handlers ([0040], [0066], [0070]) for monitoring DOM manipulations [0040]);
	detecting, with the mutation observer, a change in a shadow element of the shadow elements (detecting for propagation the changes [0056]);
	transmitting, from the first computing device directly to a second computing device and in response to detecting the change in the shadow element (for synchronization in a collaborative system, transmitting the updated DOM representations such as collaboration between browsers of two clients [0065]; furthermore, Belmar, below, teaches “directly” such as bypassing the Awareness Service of Heinrich as disclosed in Fig. 1).

	However, even though Heinrich discloses leveraging a plurality of DOM event handlers, it is not abundantly clear that the DOM event handlers refer to a plurality of DOM event handlers such as those that might be integrated into a plurality of respective subtrees of the DOM, such as the added EH shown in Fig. 6B2. That is, Mendez in view of Kunze in view of Heinrich fails to make abundantly clear attaching a mutation observer to each shadow root of the plurality of shadow roots.
	Yet, in a related art, Belmar discloses placing event listeners each corresponding with a subset of nodes for performing synchronization (col. 12, lines 59-67); the placement of event listeners on more 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the plurality of event listeners within the DOM of Belmar with the monitoring of DOM structures of Mendez in view of Kunze in view of Heinrich to have attaching a mutation observer to each shadow root of the plurality of shadow roots. The combination would allow for, according to the motivation of Belmar, performing document synchronization during user collaboration (col. 1, lines 22-42) for improving synchronization at a reduced computational cost (col. 1, lines 43-45) by monitoring events within particular portions of the DOM (col. 1, lines 1-67; col. 2, lines 1-4).  
	Furthermore, Belmar teaches:
	transmitting, from the first computing device directly to a second computing device (direct communication without exchanging communications with a central server (col. 4, lines 24-41)) and in response to detecting the change in the shadow element (event detection and distribution (figs. 4 to 7); generating an event object detected by a given event listener (col. 11, lines 1-53)), identifying information of the shadow element, a copy of the shadow element, and shadow element change information describing the change detected in the shadow element (transmitting information corresponding with the detected changed node such as a change to a value contained in an event source node such as including copies of the changed element corresponding with position information and values such as zoom level (col. 16, lines 4-18) performed by callback functions for transmitting updated data to copy the data at the target application for synchronization (col. 11, lines 4-67; col. 12, lines 1-6; fig. 1), such as for monitoring and propagating changes made on other compute devices, thus allowing for near real-time synchronization implemented using listeners to aggregate and propagate changes to the nodes of the respective sub-trees (col. 14, lines 2-49); see also figs. 4 and 5 – the change information 
	aggregating changes detected by the mutation observers of the plurality of shadow roots by requesting modification information from each of the mutation observers (aggregating change values including recently changed and/or updated values in a change queue (col. 14, lines 13-67); change queue (figs. 6 and 7) detected by mutation observer (e.g., event listeners (col. 13, lines 1-167)) each listener monitoring subsets of nodes such that each subset is a subtree (i.e., shadow root and shadow elements), the event listeners providing (i.e., polling) results of the event listeners based on detected change information (col. 3, lines 19-67; col. 9 lines 39-67; col. 10, lines 1-67; col. 11, lines 1-67; col. 12, lines 1-67; col. 13, lines 1-67); furthermore, adding modification information to a queue and periodically transmitting queue information to a non-local device based on a time threshold (configure event listeners at specific nodes involving a predetermined time threshold (col. 12, lines 27-67; col. 15, lines 23-67)));
	adding the modification information to a queue (the aggregated changes accumulated over a predetermined interval of time (col. 9, lines 31-38), the modification including updated values for synchronization (col. 11, lines 15-35)); and
	periodically transmitting the modification information in the queue directly to the second computing device according to queue transmission criteria (a transmission to update the second instance of the application such that a state of the second instance of the application matches the state of the first instance (col. 1, lines 49-67; col. 2, lines 1-4); periodic transmission (col. 12, lines 27-67; col. 15, lines 23-67), the direct transmission providing an improvement over a centralized maintenance copy that requires remote rather than local processing before updating and distributing changes to other user devices, thus providing a lightweight solution for the synchronization of applications (col. 4, lines 24-41), the transmission performed directly by propagating the change/event object to other instances of the 

Regarding claim 2, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 1, as explained above.
Furthermore, Kunze teaches the method of Claim 1, further comprising:
parsing, using a web browser rendering a document on a first computing device, a web component (parsing an HTML page into a DOM tree so that the DOM may be accessed [0032]); and
producing the DOM tree data structure from the parsed web component (parsing the HTML into a DOM tree [0032]).

	Furthermore, Mendez teaches DOM tree data structure (DOM (abstract, [0010] and [0030])).

Regarding claim 3, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 1, as explained above.
Furthermore, Kunze teaches the method of Claim 1, wherein the identifying information of the shadow element is an identification number in a custom attribute (in a form of an annotation attribute, include an index attribute that is unique to each element defined within the DOM tree [0056] including the identified shadow DOM tree [0055]).

Regarding claim 4, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 1, as explained above.
Furthermore, Mendez teaches the method of Claim 1, wherein the step of transmitting identifying information of the shadow element and the copy of the at least one shadow element comprises sending data through a WebSockets connection (websocket [0042]; with respect to monitoring DO changes, DOM changes are transmitted by way of websocket connection ([0069], [0072], [0137], [0144], and [0147])).

Regarding claim 5, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 1, as explained above.
Furthermore, Mendez teaches the method of Claim 1, wherein the step of transmitting identifying information of the at least one shadow element and the copy of the at least one shadow element comprises sending data via an AJAX request (e.g., AJAX ([0042] and [0055]); AJAX co-browsing by way of AJAX viewer ([0221] and [0222])).

Regarding claim 6, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 1, as explained above.
Furthermore, Mendez teaches the method of Claim 1, wherein the queue transmission criteria comprises: transmitting the obtained modification data in the queue to the second computing device once the queue reaches a certain length (collect and aggregate a single incremental update and any new single incremental changes are transmitted immediately as they are received [0061]), 
transmitting the obtained modification data in the queue to the second computing device once a time period has elapsed since the queue last changed in size (a time period such as transmitted immediately as they are received [0061]; even further, periodic transmissions may be performed or both (Examiner’s note: based on broadest reasonable interpretation, each of these “transmitting limitations” are interpreted to be conjoined by an “or” even though this is not recited, based on the presence of “or both” at the end of the claim which suggests that the missing “or” is a typographical error; however, in order to advance prosecution, both “transmitting” limitatiosn are shown to be taught by the respective prior art).

Regarding claim 7, Mendez teaches a method for co-browsing (co-browsing, such as with respect to a DOM tree structure [0030]), comprising the steps of:
identifying, from a Document Object Model (DOM) tree data structure, a plurality of elements of a document that comprise a first shadow root (identifying within the main DOM (i.e., a plurality of elements (e.g., DOM nodes), a reference to another DOM page composing a shadow DOM structure, the shadow root referencing the another DOM page, the contents of which are not included within the main page/DOM of DOM elements that comprise the shadow root referencing the another page [0081]);
attaching a first mutation observer to the first shadow root of each the plurality of elements comprising the first shadow root (attaching a cobrowse.js mutation/modification observer to the determined shadow root structure for monitoring changes with respect to the shadow sub-session ([0081] and [0082]), the first shadow root included within the plurality of DOM elements; Examiner’s note: “the first shadow root of each the plurality of elements comprising the first shadow root” is interpreted as the first shadow root which is a shadow root contained within each of the plurality of nodes of the page DOM);
requesting modification information from the first mutation observers (the agent requests updates from the shadow sub-session [0082], such as by periodically requesting DOM changes [0084]; Examiner’s note: antecedent basis issue because only a single “first mutation observer” is previously recited/interpreted within the claim); and
transmitting, to the remote computer (retrieving at the agent device ([0081] to [0084])), the modification information comprising identifying information for the first shadow root of each the plurality of elements comprising the first shadow root and change information associated with a first change detected by the first mutation observer (change information such as the DOM changes monitored by the cobrowse services [0084] corresponding with such DOM information indicating the current status of the DOM structure within the monitored structure [0083]).

	However, Kunze makes shadow abundantly clear, because in a related art, Kunze discloses iterating over each element in the DOM such that monitoring may be performed with respect to elements corresponding with an identified shadow root (a shadow root is any element that contains within it another DOM tree) [0055].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the analysis of shadow roots and elements in monitoring for user updates of Kunze with the monitoring of user updates corresponding with a DOM, including DOM sub-trees represented outside the main DOM by way of a reference which may, according to Kunze, by specifically a shadow reference of Mendez to have shadow root and shadow element. The combination would allow for, according to the motivation of Kunze, identifying DOM trees with their own styling and HTML, for instance, found in association with a DOM so that data corresponding with the shadow DOM may be monitored and the data may be recreated with updates, such as during co-browsing sessions [0055]. As such, sessions may be monitored for sharing corresponding with a remote client [0001] and allowing for monitoring all aspects of a website, including the shadow root, thus providing for more detailed monitoring of the webpage ([0002] and [0003]), particularly since webpages including shadow elements are dynamic and require more sophisticated monitoring [0003].

attaching a mutation observer to each shadow root of each the plurality of elements comprising the first shadow root.
	Examiner’s note: “of each the plurality” appears to contain a typographical error.
	Yet, in a related art, Heinrich discloses monitoring DOM manipulation events using event listeners that record activity if DOM changes occur [0040] based on adding DOM subtree synchronization event handlers to a respective subtree within the DOM [0066] for monitoring DOM node changes, leveraging a plurality of registered DOM event handlers [0070]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the attaching handler/listener to shadow root of Heinrich with the node observation for synchronization of Mendez in view of Kunze to have attaching a mutation observer to each shadow root of each the plurality of elements comprising the first shadow root. The combination would allow for, according to the motivation of Heinrich, performing collaborative applications based on modifying documents ([0003] to [0005]) using a document/workspace awareness in collaboration applications by leveraging DOM event monitors to track DOM manipulations ([0006] and [0007]), thus allowing for synchronizing applications between users ([0030] to [0035]; [0040]). 

	However, Mendez in view of Kunze fails to specifically teach or make abundantly clear attaching a mutation observer to each shadow root.
	Yet, in a related art, Heinrich discloses monitoring DOM manipulation events using event listeners that record activity if DOM changes occur [0040] based on adding DOM subtree synchronization event handlers to a respective subtree within the DOM [0066] for monitoring DOM node changes, leveraging a plurality of registered DOM event handlers [0070]. 

	Furthermore, Heinrich teaches:
	Identifying from a Document Object Model (DOM) tree data structure, a plurality of elemments of a document that comprise a first shadow root (e.g., the root node Element <svg> comprised within nodes, such as the associated Observed Nodes (Fig. 6B2)).
	transmitting to the remote computer (for synchronization in a collaborative system, transmitting the updated DOM representations such as collaboration between browsers of two clients [0065]) the modification information comprising identifying information for the first shadow root of each the plurality of elements comprising the first shadow root and change information associated with a first changed detected by the first mutation observers (transmission of node structure synchronization information (figs. 6); Examiner’s note: “of each the plurality” appears to contain a typographical error; in addition, the claim recited “the first mutation observers” but has only recited elsewhere within the claim a single “a first mutation observer” (i.e., antecedent basis rationale)).





	However, Mendez in view of Kunze in view of Heinrich fails to specifically teach aggregating changes detected by the fist shadow root observers for the plurality of elements by requesting modification information from the first mutation observers.
	Yet, in a related art, Belmar discloses placing event listeners each corresponding with a subset of nodes for performing synchronization (col. 12, lines 59-67); the placement of event listeners on more than one node can be used to update a synchronization application based on changes identified by the event listeners (col. 9, lines 39-67); a plurality of event listeners registered with particular nodes (col. 10, lines 53-67; col. 11, lines 1-14) such as performed by a plurality of event listeners (col. 12, lines 27-47). That is, aggregating change values including recently changed and/or updated values in a change queue (col. 14, lines 13-67); change queue (figs. 6 and 7) detected by mutation observer (e.g., event listeners (col. 13, lines 1-167)) each listener monitoring subsets of nodes such that each subset is a subtree (i.e., shadow root and shadow elements), the event listeners providing (i.e., polling) results of the event listeners based on detected change information (col. 3, lines 19-67; col. 9 lines 39-67; col. 10, lines 1-67; col. 11, lines 1-67; col. 12, lines 1-67; col. 13, lines 1-67); furthermore, adding modification information to a queue and periodically transmitting queue information to a non-local device based on a time threshold (configure event listeners at specific nodes involving a predetermined time threshold (col. 12, lines 27-67; col. 15, lines 23-67))
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the aggregating changes of Belmar with the synchronization of change information of Mendez in view of Kunze in view of Heinrich to have attaching a mutation observer to each shadow root of the plurality of shadow roots. The combination would allow for, according to the motivation of Belmar, performing document synchronization during user collaboration (col. 1, lines 22-42) for improving 
	Furthermore, Belmar teaches:
	transmitting to the remote computer the modification information comprising identifying information for the first shadow root of each the plurality of elements comprising the first shadow root and change information associated with a first change detected by the first mutation observers (a transmission to update the second instance of the application such that a state of the second instance of the application matches the state of the first instance (col. 1, lines 49-67; col. 2, lines 1-4); periodic transmission (col. 12, lines 27-67; col. 15, lines 23-67), the direct transmission providing an improvement over a centralized maintenance copy that requires remote rather than local processing before updating and distributing changes to other user devices, thus providing a lightweight solution for the synchronization of applications (col. 4, lines 24-41), the transmission performed directly by propagating the change/event object to other instances of the application for synchronization (col. 5, lines 1-26) via communication over direct channels (col. 6, lines 32-67; col. 7, lines 1-13); periodic transmission (col. 14, lines 59-67; col. 15, lines 1-54; transmission according to a given time of an aggregated change queue (col. 17, lines 1-29)), the received change object including, e.g., a copy of an old value, a new value, and a differential from old value to new value (col. 17, lines 30-54); direct communication without exchanging communications with a central server (col. 4, lines 24-41); event detection and distribution (figs. 4 to 7); transmitting information corresponding with the detected changed node such as a change to a value contained in an event source node (REF) performed by callback functions for transmitting updated data to copy the data at the target application for synchronization (figs. 1, 3, and 4), such as for monitoring and propagating changes made on other compute devices, thus allowing for near real-time synchronization implemented using a large number of listeners (REF); see also figs. 4 and 5); the 

	Examiner’s note: Claim 7 recites similar limitations to claim 1 – see rejection rationale above; however, certain elements have been reinforced here in claim 7. 

Regarding claim 8, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 7, as explained above.
Furthermore, Mendez teaches the method of Claim 7, further comprising:
transmitting the document displayed by a web browser of a first computer to a remote computer (transmitting via a co-browsing session a web document from a first, visitor computer to a second, remote agent computer ([0081] to [0084])).

Furthermore, Kunze teaches:
transmitting the document displayed by a web browser of a first computer to a remote computer (transmitting the browser document to a remote server [0069]; see also [0064] to [0068]); 
producing, by the first computer, the DOM tree data structure from a parsed web component of the document (web document parsed into the DOM tree [0032]).

Regarding claim 9, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 7, as explained above.
Furthermore, Kunze teaches the method of Claim 7, wherein the step of identifying comprises inspecting each element of a plurality of elements in the document to determine whether an element of the plurality of elements contains the first shadow root (check to see if an element is a shadow root [0055]).

Regarding claim 10, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 7, as explained above.
Furthermore, Mendez teaches the method of Claim 7, further comprising:
adding obtained modification information to a queue via a callback function (adding the change information to a cumulative queue such as by accumulating all differences monitored [0063]),
wherein the step of transmitting the modification information comprises periodically transmitting the modification information in the queue (transmitting the DOM changes to the server [0061] periodically ([0046] to [0055]); the server periodically retrieves the DOM changes [0084]) to a remote server (transmission to the cserver for hosting the co-browsing sessions ([0028] and [0029]) performed as a co-browsing session with respect to the first, visitor device and the second, agent device [0061]) according to queue transmission criteria (transmit the cumulative information such as by transmitting changes which are the newest changes to the DOM [0063]; further, transmission criteria such as a time criteria, including performing the transmission immediately [0061]).

Regarding claim 11, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claims 7 and 9, as explained above.
Furthermore, Mendez teaches the method of Claim 9, further comprising the step of:
adding a reference to the plurality of elements containing the first shadow root (rendering a reference to the sub-session [0081]) and a reference to the first mutation observer (adding a reference to cobrowse.js, the reference added as a separate copy of cobrowse.js included in the iframe source page as well as within the shadow structure for performing co-browsing [0081]).

	Furthermore, Kunze teaches a reference to the plurality of elements containing the first shadow root (identifying within the monitoring feedback script the identified shadow DOM [0055]).

	Furthermore, Heinrich teaches or makes abundantly clear adding a reference to the the plurality of elements containing the first shadow root and a reference to the first mutation observer (event handler such as “Add EH” added to Element <svg> contained within the plurality of elements from the “Root Element <html>” through all of the child elements, including the root node Element <svgt> and its descendent nodes (fig. 6B2)).

	Furthermore, Belmar teaches or makes abundantly clear adding a reference to the the plurality of elements containing the first shadow root (to the plurality of elements (e.g., nodes 305, 307) including shadow roots (e.g., node 309 with listener 327)) and a reference to the first mutation observer (the added listener 327, for instance (fig. 3)).

Regarding claim 13, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claims 7 and 10, as explained above.
Furthermore, Mendez teaches the method of Claim 10, wherein periodically transmitting the modification information in the queue to the remote server according to queue transmission criteria further comprises:
transmitting the modification information in the queue to the remote server once the queue reaches a certain length (retrieving the updated shadow structure information [0084] such as a length of data corresponding with an immediate transmission (i.e., the current status update), such as by receiving the updated as a pushed transmission immediately, received at the remote cserver [0061]);
transmitting the modification information in the queue to the remote server once a time period has elapsed since the queue last changed size (time period (e.g., immediately) [0061]); or both.

Regarding claim 14, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 7, as explained above.
Furthermore, Mendez teaches the method of Claim 7, further comprising:
attaching a second mutation observer to a root of the document (attaching a copy of cobrowse.js to each of the DOM elements which reference another (e.g., shadow) page on the webpage [0081]); and in response to detecting a second change via the second mutation observer (detecting events corresponding with the sub-session or shadow DOM of the main session, such as inputs, user inputs, etc. each of which is uploaded to the server as an aggregation of changes/updates within the shadow structure [0081]), repeating the step of identifying a second shadow root in a second element of the document (identifying elements corresponding with events such as user inputs within the DOM of the shadow sub-session, the monitoring and recording specific to an identified referenced shadow sub-session [0081]).

Regarding claim 15, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claims 7 and 9, as explained above.
Furthermore, Mendez teaches the method of Claim 9, wherein the step of transmitting modification information further comprises transmitting changes made to all elements in the document (sending a new full update ([0068] and [0069]); for instance, the cobrowsing service may perform a full update of the co-browsing session ([0084] and [0085])).

Regarding claim 18, Mendez teaches a method for co-browsing (co-browsing between, e.g., a visitor browser and an agent browser [0030] such as for monitoring and transmitting DOM updates ([0084] to [0087])), comprising the steps of:
transmitting a document rendered by the browser running on a first remote computing device to a second remote computing device (transmitting a document from a visitor device to an agent device ([0081] to [0092]));
producing, by the first remote computing device, a Document Object Model (DOM) tree data structure from a parsed web component of the document (produce (e.g., clone) a DOM structure for rendering web elements, performed at the first (e.g., visitor’s) website, the producing being off-loaded to the visitor’s browser [0042]);
identifying, from the DOM tree data structure a plurality of elements of the document that comprise a shadow root (DOM tree consisting of an iframe element corresponding with a shadow root, the shadow root referencing another page [0081]; in other words, the shadow root of Mendez is a shadow root because it is referenced but its contents (i.e., contents of the referenced iframe page) are not included; however, a mutation observer (e.g., a copy of cobrowse.js) is attached to the shadow root by including it with the shadow structure for performing co-browsing functions [0081]; the shadow root contained within the page DOM tree);
attaching a mutation observer to the shadow root of each of the plurality of elements (with respect to the DOM link referencing the external/hidden iframe page, attach a cobrowse.js mutation observer for monitoring during the co-browsing session [0081]);
requesting modification information from the at least one mutation observer (iterate and collect data inputs, the collection of data performed by the co-browsing service[0055]); and 
transmitting the modification information (send the requested information including the monitored information [0055] such as requested modification information to the DOM [0087]) comprising identifying information for plurality of elements (identifying information for, e.g., particular DOM elements modified corresponding to, e.g., incremental changes ([0084] to [0091]) such as an identified icon box opened at the first/visitor device [0092]) and change information associated with changes detected by the mutation observers for each of the plurality of elements comprising the shadow root (transmit the detected, e.g., current state of display objects [0055] with respect to the monitored shadow DOM such as monitored data including inputs, scroll position, etc. within the shadow iframe [0081]).

	However, Mendez does not state that the referenced iframe, the contents of which are hidden from the main DOM structure specifically composes a shadow root. 
	Yet, to make shadow abundantly clear, Kunze is relied upon to disclose iterating over each element in the DOM checking for a shadow root, the shadow root being any element that contains within it another DOM tree with its own, hidden properties, such as styling and HTML [0055].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the analysis of shadow roots and elements in monitoring for user updates of Kunze with the monitoring of user updates corresponding with a DOM, including DOM sub-trees represented outside the main DOM by way of a reference which may, according to Kunze, by specifically a shadow reference of Mendez to have shadow root. The combination would allow for, according to the motivation of Kunze, identifying DOM trees with their own styling and HTML, for instance, found in association with a DOM so that data corresponding with the shadow DOM may be monitored and the data may be recreated with updates, such as during co-browsing sessions [0055]. As such, sessions may be monitored for sharing corresponding with a remote client [0001] and allowing for monitoring all aspects of a website, including the shadow root, thus providing for more detailed 

	However, Mendez in view of Kunze fails to specifically teach attaching a mutation observer to the shadow root of each of the plurality of elements.
	Yet, in a related art, Heinrich discloses monitoring DOM manipulation events using event listeners that record activity if DOM changes occur [0040] based on adding DOM subtree synchronization event handlers to a respective subtree within the DOM [0066] for monitoring DOM node changes, leveraging a plurality of registered DOM event handlers [0070]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the attaching a listener/handler to shadow root of Heinrich with the monitoring DOM events for synchronization of Mendez in view of Kunze to have attaching a mutation observer to the shadow root of each of the plurality of elements. The combination would allow for, according to the motivation of Heinrich, performing collaborative applications based on modifying documents ([0003] to [0005]) using a document/workspace awareness in collaboration applications by leveraging DOM event monitors to track DOM manipulations ([0006] and [0007]), thus allowing for synchronizing applications between users ([0030] to [0035]; [0040]). 

	However, Mendez in view of Kunze in view of Heinrich fails to specifically teach aggregating changes detected by the mutation observers for each of the plurality of elements comprising the shadow root by requesting modification information from the mutation observers.
	Yet, in a related art, Belmar discloses aggregating changes in a change queue (figs. 6 and 7; col. 14, lines 13-28).


	Claim 18 recites similar limitations as claims 1 and 7 – see rejection rationale above.

Regarding claim 19, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 18, as explained above.
Furthermore, Kunze teaches the method of Claim 18, wherein the step of identifying comprises inspecting each node in the document to determine if an element of the plurality of elements contains a shadow root (checking to see if any DOM element is a shadow root [0055]).

Furthermore, Heinrich teaches wherein the step of identifying comprises inspecting each node in the document to determine if an element of the plurality of elements contains a shadow root (identifying, e.g., node of Element <svg> to add an event handler to the shadow root corresponding with a root structure root to nodes corresponding with, e.g., Element <circle> and Element <rect> (Fig. 6B2)).

wherein the step of identifying comprises inspecting each node in the document to determine if an element of the plurality of elements contains a shadow root (identifying nodes for strategic placement of event listeners on one or more nodes (fig. 3)).

Regarding claim 20, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 18, as explained above.
Furthermore, Mendez teaches the method of Claim 18, wherein:
a callback function is provided to the mutation observer to add modification information to a queue (updates to the web page are collected and aggregated such that only the most recent updates are forwarded on the co-browse session (abstract); [0030]) such as aggregating and pushing changes to the co-browsing session [0061]; accumulate all changes and forward a cumulative difference [0063]); and
the transmitting modification information further comprises periodically transmitting the modification information in the queue to the server according to queue transmission criteria (examining content differences handled as differential updates (e.g., [0068]) and as DOM changes occur, sending a representation of the change(s) to the server such as via a websocket connection, stored as a set of accumulated changes to be transmitted at a time such as a time since the first/visitor device first sent the page, stored as a newest change within the queue [0069]; periodic retrieval of DOM changes [0084]), wherein the queue transmission criteria comprises transmitting the modification information in the queue to a remote server once the queue reaches a certain length (any incremental changes are pushed immediately, thus pushing the changes upon a length (e.g., immediately) to the co-browsing session [0061]; further, perform the transmission based on the newest detected changes within the queue ([0063] and [0069])), transmitting the modification information in the queue to the remote server once a time period has elapsed since the queue last changed size (time period such as immediately pushing the modification information [0061]), or both.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez in view of Kunze in view of Heinrich in view of Belmar, as applied above, and in view of Ciabarra et al. (US 20160188548, Herein “Ciabarra”).
Regarding claim 12, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claims 7 and 9, as explained above.
Furthermore, Mendez teaches the method of Claim 9, wherein the step of transmitting modification information comprises transmitting a string containing a modified element and all child elements of the modified element (retrieving the DOM changes [0084]).

Furthermore, Kunze teaches transmitting a string (serialized shadow Dom tree [0055]).

However, Mendez in view of Kunze in view of Heinrich in view of Belmar fails to specifically teach a string containing a modified element and all child elements of the modified element.
Yet, in a related art, Ciabarra discloses recording all child elements of a modified element, such as recording all elements/children with respect to a node C [0086]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the traversing a DOM tree with respect to recording DOM changes of Ciabarra with the monitoring DOM changes of Mendez in view of Kunze in view of Heinrich in view of Belmar to have al all child elements of the modified element. The combination would allow for, according to the motivation of Ciabarra, capturing events such as DOM changes and user interactions of . 


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mendez in view of Kunze in view of Heinrich in view of Belmar, as applied above, and in view of Huang et al. (US 20130262982, Herein “Huang”).
Regarding claim 16, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 7, as explained above.
Furthermore, Kunze teaches the method of Claim 7, wherein the step of identifying comprises performing a depth-first search of the DOM tree data structure (check to see if an element in the DOM is a shadow root containing another DOM tree [0055]).

However, to make it abundantly clear that the search of the DOM of Mendez in view of Kunze in view of Heinrich in view of Belmar is a depth-first search, Huang discloses searching a DOM tree structure in a depth first model [0022].


Regarding claim 17, Mendez in view of Kunze in view of Heinrich in view of Belmar teaches the limitations of claim 7, as explained above.
However, Mendez in view of Kunze in view of Heinrich in view of Belmar fails to specifically teach the method of Claim 7, wherein the identifying comprises performing a breadth-first search of the DOM tree data structure.
Yet, in a related art, Huang discloses traversing the generated DOM tree structure using a breadth first search [0020].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the breadth-first search of the DOM structure for the shadow structure of Huang with the searching of the DOM tree for the shadow structure of Mendez in view of Kunze in view of Heinrich in view of Belmar to have wherein the identifying comprises performing a breadth-first search of the DOM tree data structure. The combination would allow for, according to the .


Conclusion
Other art made of record may be included in the attached Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where 
/JASON T EDWARDS/              Examiner, Art Unit 2144